Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 12/17/2021 has been entered. Claims 12-30, and 32 are pending in the application. New claim 32 is added.
Response to Arguments
Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive. 
In response to applicant’s arguments concerning claim 12 and the placement of the lamella, the claim language does not require alignment between the mixer and lamella, Ramsay teaches lamella disposed at a higher position within the tank than the mixer, see Figs. 3 and 4, fulfilling the limitation above the mixer; alternatively, Streat teaches lamella disposed higher and vertically in alignment with the mixers, above, see Figs 6 and 7. 
In response to applicant’s argument regarding claim 12 and the creation of a non-stirred tranquil zone, Ramsay teaches zone 34 provides a path with minimal turbulence (col 7 lines 25-55, Figs. 1-4) and there is no turbulent flow as the influent is passed to the clarification zone, alternatively, Streat teaches a turbulence control area, which prevents the turbulence generated by the blades from being transmitted to the clarification area providing a quiescent area ([0027]), turbulence control arrangements can be placed between mixer blades and lamella ([0034], Figs. 6 and 7), the turbulence control device can have any arrangement by which flocs and particulates can be separated and turbulence is converted to an essentially non-turbulent or quiescent flow ([0010]). As to the interpretation of “tranquil”, Ramsey describes minimal and no turbulence, and quiescent (a synonym for tranquil) as described in Streat each fulfil the limitation.
disassociating the ballast from the sludge, further the high shear pump inherently has blades and would act as a blade mixer, Sauvinent’s blade mixer would also provide some disassociation, and Sauvignet and Vion disclose decanting the separated sludge as discussed below, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument concerning motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Streat and Mixon teach similar systems and provide advantages which allow for ease of maintenance and installation, Sauvingnet and Vion are also similar systems and provide advantages in simplifying and optimizing such systems.
Claim Interpretation
The term "generally" in claims 12, 17, 20, and 30 is interpreted to have the same meaning as “substantially” or similar, within this context it doesn’t appear to introduce indefiniteness.  Claim 12 recites tranquil zone… generally between the mixer and the lamellae, claims 17 and 30 recite a generally vertical elongated tube, claim 20 recites a flow guide disposed generally outwardly from the blade. The term "generally" is not defined by the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 24, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "the flow tube" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-19, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Ramsay (US 5800717) (applicant supplied), in view of Streat (US PG Pub 2002/0158025) (applicant supplied), Mixon (US 4259185), and Wang (2014/0158614), in view of Sauvignet (US PG Pub 2010/0096335) and Vion (WO98/032702) (applicant supplied, translation attached).
With respect to claim 12, Ramsay teaches a method and apparatus for treatment of liquids with ballasted flocculation using sedimentation and recirculation of inert particles (col 3 lines 38-42), influent pretreated with coagulant (col 6 lines 30-32), by a chemical reactor and clarifier in a single vessel a method of treating coagulated water containing solid matter, in a single flocculation-decantation tank having a mixer in a bottom portion thereof (see Figs. 1-4, main vessel 2, col 6 line 1), by combining a flow of pretreated influent, flocculant and inert particle with agitation in a reactor directing the coagulated water, flocculant, and ballast into the flocculation-decantation tank; separating the solid matter from the water by mixing, with the mixer, the flocculant, the ballast and the coagulated water in the bottom portion of the tank (col 1 lines 63-65, inlet feed 43, flocculating agent inlet 48, inert particle inlet 16, impeller 47, Figs.2 and 4), floc of adequate size/weight settle to the bottom as sludge to form ballasted floc that accumulates in a bottom portion of the flocculation-decantation tank as ballasted sludge (col 6 lines 53-59); separator or lamella plates 4 to increase the capacity of the system the flocculation -decantation tank including lamellae disposed in a top portion of the tank above the mixer (col 7 lines 55-63, Figs. 1-4, in particular see Figs. 3 and 4, where the lamella are disposed at a higher position within the tank than the mixer); a path with minimum mechanically induced turbulence and no or a minimum of shear for the flocculated mixture creating a non-stirred tranquil zone in the flocculation -decantation tank generally between the mixer and the lamellae (col 7 lines 25-55, Figs. 1-4); settled solids and inert particles are pumped to separation device 6 removing the ballasted sludge from the bottom portion of the flocculation -decantation tank by directing the ballasted sludge into a discharge line from the bottom portion of the tank to a ballasted sludge separator (col 5 lines 45-48), separating inert particles and recycling to the reactor and discharging the sludge collecting the separated ballast and recycling the separated ballast back to the flocculation-decantation tank and disassociating the ballast from the sludge to yield separated ballast and separated sludge (col 5 lines 54-59); clarified effluent is removed via collection system 17 decanting a treated water from the flocculation-decantation tank such that both flocculation and decantation occurs in the same tank (col 5 lines 60-65). While Ramsay teaches separation device 6 for separating inert particles, and provides a hydrocyclone as an example of a separation device, Ramsey is silent on the use of an air lift, a blade mixer in the ballasted sludge separator, and decanting the separated sludge.
Streat teaches ballasted flocculation liquid treatment, with a rotating blade array, a turbulence control area, and where sludge and granular material is conveyed from the bottom of the sludge tank to a cleaning device by an airlift (abstract), the turbulence control area providing a uniform and quiescent flow area, sludge is removed from the hopper and particles recirculated by transporting sludge upward by a conveyor such as an airlift to a cleaning tank where the particles are cleaned by any conventional arrangement ([0032]).
Mixon teaches a sludge thickening apparatus and an air injector connected to an airlift member for selectively feeding air thereby creating a suction for lifting sludge injecting air into the discharge line and transferring the ballasted sludge via an air lift (col 2 lines 41-43), and circulating the sludge while providing oxygen to the sludge (col 1 lines 64-66).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an airlift as described by Streat and Mixon, into Ramsey’s method, to circulate the sludge while providing oxygen and as according to Wang airlift pumps are advantageous as they generally have no moving parts in the pump that can fail due to mechanical wear, allow for easy or no pump maintenance, and are robust, light, and are easy to install and transport compared to their mechanical counterparts (Wang [0019]).
Ramsay teaches sludge from a collection cone is pumped to separation device 6 by high shear pump 8, which breaks bonds between the sludge and inert particles (floc), inert particles are recycled to the reactor (col 5, lines 30-59), the high shear pump 8, disassociating the ballast from the sludge, further the high shear pump inherently has blades and would act as a blade mixer. Sauvignet teaches treating wastewater using ballasted flocculation and includes routing sludge to an agitated intermediate mixing tank to solve problems related to the use of a hydrocyclone including clogging and ballast losses ([0013-0016]), a pipeline moves sludge from the settling tank, to the intermediate tank with an agitator (a blade mixer) and a pipeline connects the intermediate tank to a hydrocyclone, and a reciculation pipeline blades), and connected to tank 31 ([0123-0127]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the intermediate tank and agitator (blade mixer) of Sauvignet into the taught method in order to adjust the flow rate of the sludge coming from the overflow of the hydrocyclone separation step, recirculated to said intermediate mixing zone so as to maintain a predetermined level of sludge and ballast in said intermediate mixing zone (Sauvignet [0053]) and to optimize the amounts of ballast to be implemented according to the load of material to be flocculated from the water to be treated (Saivignet [0018]).
Vion teaches separating sand from sludge in order to regenerate ballast is generally carried out by hydrocyclones which have high energy consumption and are expensive to operate (page 3 paragraph 11), and that sludge may be treated to recover ballast, and the recovery of the ballast is preferably carried out by gravity settling either inside or outside the decanter, the recovered ballast being then recycled in the flocculation step (page 3 last paragraph to page 4 2nd paragraph). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Vion’s gravity separation as the hydrocyclone of Sauvignet, as according to Vion, simple gravity separation allows the ballast to be recovered and recycled (page 5 second to last paragraph to page 6 line 3), and provides high efficiency, stability, and reduced size and energy consumption (page 6 claim 3).
With respect to the creation of a non-stirred tranquil zone, Ramsay teaches zone 34 provides a path with minimal turbulence (col 7 lines 25-55, Figs. 1-4). Alternatively, Streat teaches a turbulence control area, which prevents the turbulence generated by the blades from being transmitted to the clarification area providing a quiescent area ([0027]), turbulence control arrangements can be placed 
With respect to claim 13, the method of claim 12 is taught above. Ramsay teaches the mixer includes a blade stirrer (impeller 47), and a flow guide tube surrounding the blade stirrer (upflow tube 14, Figures 1-4), Sauvignet teaches a blade stirrer (mechanical agitator 3), flow guide 3. Ramsay and Streat teach a turbine positioned lower than lamella (Ramsay Figs. 3 and 4, Streat Figs. 6 and 7), Ramsay teaches that the impeller provides gentle mixing without destroying the flocs and maintains the suspension and provides just enough agitation to produce sufficient mixing (col 4 lines 30-41), and ranges in impeller sizes and position allow for optimization of internal recirculation ratio values (col 6 line 62- col 7 line11).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the position of the lamella above the mixer to allow for adjustment in the process depending on variations in influent flow rate and characteristics (Ramsay col 6 line 62- col 7 line11), the recited approximately 0.5 meters to approximately 3 meters above the mixer, would be reached through such optimization. 
With respect to claim 14, the method of claim 12 is taught above. Streat teaches sludge and granular material is conveyed from the bottom of the sludge tank to a cleaning device by an airlift (abstract), Mixon teaches the airlift circulates the sludge while providing oxygen to the sludge (col 1 lines 64-66) removing the ballasted sludge from the tank includes inducing the ballasted sludge into the sludge discharge line and driving the ballasted sludge with air through the discharge line. While the references do not explicitly teach the airlift cleaning the ballasted sludge in the process due to air bubbles abrading the ballasted sludge as the ballasted sludge moves through the discharge line which in turn facilitates the separation of the ballast from the sludge, Streat and Mixon teach the same process of moving the sludge which would produce the same results, absent evidence to the contrary. 
With respect to claim 15, the method of claim 12 is taught above. Ramsay teaches a flow guide tube (upflow tube 14, Figures 1-4), Sauvignet teaches flow guide 3, disposed in the bottom portion of the tank and circulating the mixture of ballast, flocculant and water from the bottom portion of the tank upwardly through the flow guide and then back down to the bottom portion of the tank (see Sauvignet fig. 1, Ramsay fig. 4). 
With respect to claim 16, the method of claim 15 is taught above. Ramsay further teaches flow plate 64 (Figures 2 and 4), Sauvignet teaches a static flow distributing device 4 which can be provided at the base of the tank ([0110-0112]), a static obstacle, and directing the mixture of ballast, flocculant and water downwardly from the mixer and causing the mixture to impact against a static obstacle disposed in the bottom portion of the tank (Figure 2). 
With respect to claim 17, the method of claim 12 is taught above. Ramsay teaches recycled ballast inlet 16 and flocculating agent inlet 48, each a generally vertical elongated tube that extends from a top portion of the tank and which includes an outlet end disposed above the mixer and wherein the method includes injecting the flocculant and the ballast (Figures 1-4, col 4 lines 3-5). While Ramsay’s tranquil zone is located on the periphery of the vessel, Streat’s tranquil zone is located between the mixer and the lamella, such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the inlet tubes would go through at least a portion of the tranquil zone.
With respect to claim 18, the method of claim 12 is taught above. Ramsay teaches separation device 6 is located above the tank (Figures 1-4), the ballasted sludge separator is disposed above the flocculation-decantation tank. 
With respect to claim 19, the method of claim 12 is taught above. Ramsay teaches a continuous process (col 1 lines 7-10), implying that the water in the flocculation-decantation tank is flocculated and decanted at the same time. 
With respect to claim 32, the method of claim 12 is taught above. Ramsay further teaches impeller 47, the mixer includes blades. Streat teaches a turbulence control area, which prevents the turbulence generated by the blades from being transmitted to the clarification area providing a quiescent area ([0027]), turbulence control arrangements can be placed between mixer blades and lamella ([0034], Figs. 6 and 7), the turbulence control device can have any arrangement by which flocs and particulates can be separated and turbulence is converted to an essentially non-turbulent or quiescent flow ([0010]), the nonstirred tranquil zone is horizontally formed below the lamellae and the mixer such that the tranquil zone extends horizontally across the flocculation - decantation tank between the lamellae and the mixer (Figs. 6 and 7, turbulence control arrangement 120).

Claims 20, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ramsay (US 5800717), in view of Streat (US PG Pub 2002/0158025).
With respect to claim 20, Ramsey teaches gravitational separation by sedimentation and more particularly for continuously separating suspended solids from a liquid feed stream (col 1 lines 7-10), a method and apparatus for treatment of liquids with ballasted flocculation using sedimentation and recirculation of inert particles (col 3 lines 38-42) a ballasted water treatment system configured to treat water containing solid matter; by a chemical reactor and clarifier in a single vessel (see Figs. 1-4, main vessel 2, col 6 line 1) a single flocculation and decantation tank configured to flocculate water and decant treated water from the tank (clarified effluent is removed via collection system 17, Figures 1-4); inlet feed 43, flocculating agent inlet 48, inert particle inlet 16, impeller 47 (col 1 lines 63-65, Figs.2 and 4) a ballasted supply line configured to direct a ballast into the tank; a flocculant line configured to supply a flocculant to the water in the tank; a mixer disposed in a bottom portion of the tank and configured to mix the ballast, by combining a flow of pretreated influent, flocculant and inert particle with agitation in a reactor the flocculant and the water to form a mixture and to produce a ballasted floc which at least partially forms ballasted sludge in the lower portion of the tank; impeller 47 rotates to provide agitation and is driven by drive unit 25 (col lines 30-32) the mixer including a rotary-driven blade for mixing the ballast, upflow tube 14, the flocculant and the water and a flow guide disposed generally outwardly from the blade and configured to circulate the mixture through the bottom portion of the tank (Figures 1-4); lamellae disposed in an upper portion of the tank and spaced upwardly from the mixer (separator or lamella plates 4 to increase the capacity of the system, col 7 lines 55-63, Figs. 1-4); a non-stirred tranquil zone formed between the lamellae and the mixer (zone 34 provides a path with minimum mechanically induced turbulence and no or a minimum of shear for the flocculated mixture col 7 lines 25-31, Figs. 1-4); a ballasted sludge discharge line configured to receive the ballasted sludge and to direct the ballasted sludge in the tank (conduit 66, Figures 1-4, settled solids and inert particles are pumped to separation device 6 col 5 lines 45-48); a ballasted sludge separator operatively connected to the ballasted sludge discharge line for separating the ballast from the ballasted sludge (separation device 6, separating inert particles and recycling to the reactor and discharging the sludge, col 5 lines 54-59)); and a ballast recycle line operatively connected to the ballasted sludge separator and configured to recycle separated ballast back to the tank (inlet 16 injects recycled inert particles in the chamber, col 4 lines 3-5, Figures 1-4). Ramsay teaches the lamella can be located in a higher position than the impeller (Figure 4), but is silent as to the specific distant between the lamella and the mixer. Ramsay further teaches that the impeller provides gentle mixing without destroying the flocs and maintains the suspension and provides just enough agitation to produce sufficient mixing (col 4 lines 30-41), and ranges in impeller sizes and position allow for optimization of internal recirculation ratio values (col 6 line 62- col 7 line11). It would have been obvious to one of ordinary skill in the art before the effective  approximately 0.5 meters to approximately 3 meters above the mixer, would be reached through such optimization. 
Applicant amended to require the lamella disposed across an upper portion of the tank and spaced above the mixer. Ramsay teaches lamella disposed across an upper portion of the tank and at a higher position within the tank than the mixer, see Figs. 3 and 4, fulfilling the limitation above the mixer. Alternatively, Streat teaches lamella disposed higher, across the bulk of the tank, and in the same vertical plane as the mixers, above, see Figs 6 and 7. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the positioning of lamella plates within the tank, by routine experimentation, such that the placement of the lamella within the tank directly above the mixer would be an obvious engineering choice, with a reasonable expectation of success, as illustrated by Streat (see MPEP 2144.04).
With respect to claim 24, the ballasted water treatment system of claim 20 is taught above. Ramsay teaches impeller 47 rotates to provide agitation and is driven by drive unit 25 (col lines 30-32), and upflow tube 14, (Figures 1-4), the mixer comprises blades mounted on a vertical axis and wherein the flow tube comprises a concentric cylindrical flow tube arranged around said blades. 
With respect to claim 25, the ballasted water treatment system of claim 20 is taught above. Ramsay further teaches flow plate 64 (Figures 2 and 4), the mixer further comprises a static obstacle globally centered about an axis, said static obstacle having an outer surface that has, in a plane passing through the axis, an outer transverse dimension that increases when moving away from the blades parallel to the axis, with a slope with respect to the axis which is constant or increasing. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ramsay (US 5800717), in view of Streat (US PG Pub 2002/0158025), Mixon (US 4259185), and Wang (2014/0158614).
With respect to claim 21, the ballasted water treatment system of claim 20 is taught above. Ramsay teaches sludge is pumped to separation device 6 by a high shear recirculation pump (col 5 lines 45-53), but fails to teach an air supply line or air lift. 
Streat teaches ballasted flocculation liquid treatment, with a rotating blade array, a turbulence control area, and where sludge and granular material is conveyed from the bottom of the sludge tank to a cleaning device by an airlift (abstract, the ballasted discharge line comprises an air lift that is configured to drive the ballasted sludge through the ballasted sludge discharge line to the ballasted sludge separator), the turbulence control area providing a uniform and quiescent flow area, sludge is removed from the hopper and particles recirculated by transporting sludge upward by a conveyor such as an airlift to a cleaning tank where the particles are cleaned by any conventional arrangement ([0032]).
Mixon teaches a sludge thickening apparatus and an air injector connected to an airlift member for selectively feeding air thereby creating a suction for lifting sludge injecting air into the discharge line and transferring the ballasted sludge via an air lift (col 2 lines 41-43), an air supply means connected to the air injector (col 3 lines 9-10, an air supply line operatively connected to the ballasted sludge discharge line and configured to inject air into the ballasted sludge discharge line), and circulating the sludge while providing oxygen to the sludge (col 1 lines 64-66).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an airlift and air supply line as described by Streat and Mixon, into Ramsey’s method, to circulate the sludge while providing oxygen and as according to Wang airlift pumps are advantageous as they generally have no moving parts in the pump that can fail due to mechanical .
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ramsay (US 5800717), in view of Woodard (US PG Pub 2013/0020254).
With respect to claim 22, the ballasted water treatment system of claim 20 is taught above. Ramsay teaches a separating device 6 (col 4 line 5) separates the inert particles and recycles them to the reactor (col 5 lines 45-55), but is silent as to a blade configured to disassociate the ballast.
Woodard teaches ballasted wastewater treatment with a weighted agent forming flocs which may include a separator system for separating the weighting agent from the flocs ([0005-0006]), weighted agent recovery system 74 which receives settled sludge from the bottom of the reactor and includes separator 78 which recovers the weighting agent from the weighted sludge and reintroduces (recycles) the weighting agent ([0024]), the separator subsystem may be configured as a shear mill, and ultrasonic separator, a centrifugal separator or the like ([0045]), in one design separator 78 is a shear mill which ideally includes a rotor (blades) and stator, to provide effective and efficient separation the weighting agent from the weighted flocs to facilitate recovery of the weighting agent ([0041] a blade configured to engage the ballasted sludge and configured to disassociate the ballast from the ballasted sludge), the separator subsystem may include more than one separation means, including a shear mill and a centrifugal separator ([0006]), may include wasting and recovery subsystems ([0049]), and recovering and recycling the weighting agent as discussed above significantly reduces the operating costs of wastewater treatment system ([0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Woodard’s separation system as at least part of the separator 6 of Ramsay in order to optimize the separation of weighting agent from the weighted flocs ([0006]). 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Ramsay (US 5800717), in view of Woodard (US PG Pub 2013/0020254), in view of Wenchsler (US PG Pub 2008/0210613).
With respect to claim 23, the ballasted water treatment system of claim 22 is taught above. Woodard teaches the separator subsystem comprises subjecting the ballasted sludge to a blade mixer, and may include more than one separator means, but is silent as to the ballasted sludge separator further includes a sludge decanter configured to decant sludge yielded by the ballasted sludge separator.
Wenchsler teaches contaminant removal from wastewater using flocculants with weighting agents, and may include a separation subsystem ([0017-0018]), which separates large flocs of the weighting agent, the separator subsystem may include a clarifier, a rapid settler, or a hydrocyclone, and may include a recycling and recirculating subsystem to recover and recycle the weighting agent and to provide a clear effluent ([0037-0039], Figure 1 separator 44, recirculation 46, sludge, clean water 50, or Figure 5, separator 44’ includes clarifier 70, sludge output 130, which can be recirculated, or sent to filtration or incineration, ([0047]), decanting the separated sludge).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Wenchlers separator system into the combination taught above in order to allow for recirculation of the sludge ([0047]), and to provide clear effluent ([0038]).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Ramsay (US 5800717), in view of Wiemers (US PG Pub 2015/0001161) or with evidence from Tubedek.
With respect to claim 26, the ballasted water treatment system of claim 20 is taught above. Ramsay teaches lamella plates 4 to increase the capacity of the system (col 7 lines 55-63, Figs. 1-4), but is silent on the height of the plates. Weimers teaches flocculated solids (sludge) separated by a lamella settler, the plate pack having a height of about 650 mm (0.65 m) height H between 0.3 meters and 1.4 meters
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention incorporate Weimer’s lamella plate pack height into Ramsay’s system to optimize the height of the lamella to allow for adjustment in the process depending on variations in influent flow rate and characteristics (Ramsay col 6 line 62- col 7 line11), or alternatively, changes in size/proportion are obvious (see MPEP 2144.04 IV. A. relative dimensions of a claimed device would not perform differently than the prior art device are not patentably distinct from the prior art), further Tubidek teaches the choice of the height or plate length allows for individual and precise adaptation to the process requirements and the dimensions of the tank (page 3, first paragraph). 
Claims 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Ramsay (US 5800717), in view of Streat (US PG Pub 2002/0158025), Mixon (US 4259185), and Wang (2014/0158614), in view of Woodard.
With respect to claim 27, Ramsay teaches a method and apparatus for treatment of liquids with ballasted flocculation using sedimentation and recirculation of inert particles (col 3 lines 38-42), influent pretreated with coagulant (col 6 lines 30-32), by a chemical reactor and clarifier in a single vessel a method of treating coagulated water in a single flocculation and decantation tank where flocculation and decanting of treated water occurs in the single tank, by combining a flow of pretreated influent, flocculant and inert particle with agitation in a reactor (col 1 lines 63-65, inlet feed 43, flocculating agent inlet 48, inert particle inlet 16, impeller 47, Figs.2 and 4) a step of ballasted flocculation; clarified effluent is removed via collection system 17 (col 5 lines 60-65) a step of decanting a treated water; mixing the water, the ballast and the flocculant in a lower portion of the single tank which is provided with a stirrer, and wherein the mixing of the water, ballast and flocculant results in the formation of ballasted floc which accumulates in the lower portion of the flocculant and decantation tank as ballasted sludge (col 6 lines 53-59); forming a tranquil non-stirred zone in the single tank between the stirrer and a lamellar pack and wherein the tranquil zone facilitates decanting the treated water from the single tank (zone 34 ; wherein decanting the treated water comprises removing the treated water in the upper portion of the tank after the treated water has passed through the lamellar pack (Figures 1-4); removing the ballasted sludge from the tank by directing the ballasted sludge into a discharge line (settled solids and inert particles are pumped to separation device 6, col 5 lines 45-48), Ramsay teaches separating the ballast with separating device 6 or a hydrocyclone (col 4 line 5, separating the ballast from the ballasted sludge in the ballast separator without hydrocycloning the ballasted sludge), and recycling the ballast (col 5 lines 54-56, recycling the clean ballast to the single tank). While Ramsay teaches sludge is pumped to separator device 6, but is silent on injecting air to drive the ballasted sludge, and extracting the separated sludge. 
Streat teaches ballasted flocculation liquid treatment, with a rotating blade array, a turbulence control area, and where sludge and granular material is conveyed from the bottom of the sludge tank to a cleaning device by an airlift (abstract), the turbulence control area providing a uniform and quiescent flow area, sludge is removed from the hopper and particles recirculated by transporting sludge upward by a conveyor such as an airlift to a cleaning tank where the particles are cleaned by any conventional arrangement ([0032]).
Mixon teaches a sludge thickening apparatus and an air injector connected to an airlift member for selectively feeding air thereby creating a suction for lifting sludge injecting air into the discharge line and transferring the ballasted sludge via an air lift (col 2 lines 41-43), and circulating the sludge while providing oxygen to the sludge (col 1 lines 64-66).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an airlift as described by Streat and Mixon, into Ramsey’s method, to circulate the sludge while providing oxygen and as according to Wang airlift pumps are advantageous as they generally have no moving parts in the pump that can fail due to mechanical wear, allow for easy 
Woodard teaches ballasted wastewater treatment with a weighted agent forming flocs which may include a separator system for separating the weighting agent from the flocs ([0005-0006]), weighted agent recovery system 74 which receives settled sludge from the bottom of the reactor and includes separator 78 which recovers the weighting agent from the weighted sludge and reintroduces (recycles) the weighting agent ([0024]), the separator subsystem may be configured as a shear mill, and ultrasonic separator, a centrifugal separator or the like ([0045]), in one design separator 78 is a shear mill which ideally includes a rotor (blades) and stator, to provide effective and efficient separation the weighting agent from the weighted flocs to facilitate recovery of the weighting agent ([0041]), the separator subsystem may include more than one separation means, including a shear mill and a centrifugal separator ([0006]), may include wasting and recovery subsystems ([0049]) extracting sludge separated from the ballast sludge, and recovering and recycling the weighting agent as discussed above significantly reduces the operating costs of wastewater treatment system ([0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Woodard’s separation system as at least part of the separator 6 of Ramsay in order to optimize the separation of weighting agent from the weighted flocs ([0006]).
Applicant amended to require the limitations of now cancelled claim 31, the ballast separator includes a rotatively driven blade and the method includes engaging the ballasted sludge with the rotatively driven blade and disassociating the ballast from the ballasted sludge which effectively results in the separation of the ballasted sludge into separated ballast and separated sludge. Woodard further teaches the ballast separator includes a rotatively driven blade and the method includes engaging the ballasted sludge with the rotatively driven blade and disassociating the ballast from the ballasted sludge which effectively results in the separation of the ballasted sludge into separated ballast and separated sludge ([0041], Figures 5a-c).  
With respect to claim 28, the method of claim 27 is taught above. Ramsay and Streat teach a turbine positioned lower than lamella (Ramsay Figs. 3 and 4, Streat Figs. 6 and 7), Ramsay teaches that the impeller provides gentle mixing without destroying the flocs and maintains the suspension and provides just enough agitation to produce sufficient mixing (col 4 lines 30-41), and ranges in impeller sizes and position allow for optimization of internal recirculation ratio values (col 6 line 62- col 7 line11).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the position of the lamella above the mixer to allow for adjustment in the process depending on variations in influent flow rate and characteristics (Ramsay col 6 line 62- col 7 line11), the recited approximately 0.5-3 meters above the mixer, would be reached through such optimization. 
With respect to claim 29, the method of claim 27 is taught above. Ramsay teaches impeller 47, (Figs. 2 and 4), and a flow guide tube (upflow tube 14, Figures 1-4), the tank is provided with a stirrer and a flow guide tube in the bottom portion thereof and the method includes circulating the mixture of ballast, flocculant and water from the bottom portion of the tank upwardly through the flow guide tube and then back down to the bottom portion of the tank (Figure 4). 
With respect to claim 30, the method of claim 27 is taught above. Ramsay teaches recycled ballast inlet 16 and flocculating agent inlet 48, each a generally vertical elongated tube that extends from a top portion of the tank through at least a portion of the tranquil zone and which includes a terminal end disposed above the stirrer, injecting the flocculant and the ballast into the upper open end of the elongated tube (Figures 1-4, col 4 lines 3-5). While Ramsay’s tranquil zone is located on the periphery of the vessel, Streat’s tranquil zone is located between the mixer and the lamella, such that it through at least a portion of the tranquil zone.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479. The examiner can normally be reached Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/JEANNIE MCDERMOTT/Examiner, Art Unit 1777                                                                                                                                                                                                        
		/BRADLEY R SPIES/                             Primary Examiner, Art Unit 1777